Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly discovered prior art Mitsuyoshi JP 20002257896 will be used in combination with the previously cited prior art arts.
Examiner acknowledges that claims 23-26 are newly added.
Examiner also wishes to note that applicant has highlighted structural differences between the claimed invention and prior art, but provides no criticality to the claimed design. The arguments appear to be mere design choice. In the interview held on January 25, 2022 (which not appear in the file wrapper), Examiner detailed a need for criticality for such design-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 10, 13, 15, 19, 20, 21, 22, 23, 24, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorimachi US 20170338398 in view of Mitsuyoshi JP 20002257896.
As to claim 1, Sorimachi teaches “A backing member (Figure 15; #50) comprising: a resin layer ([0115]) having a first surface, and a second surface opposite to the first surface (Figure 15, #1 has a first surface, which is the top surface, and a second surface which is the bottom surface; [0144]); and a plurality of linear conductors, embedded in the resin layer, and penetrating the resin layer from the first surface to the second surface (Figure 15, #20 are multiple conductive leads), wherein each of the plurality of linear conductors includes a metal ([0025]; Abstract), and wherein each of the plurality of linear conductors (Figure 16 is a close up of Figure 15. The leads have a plurality of bent portions), an interconnect portion, arranged at a center portion along a longitudinal direction of each of the plurality of linear conductors, and a pair of terminal portions connected to respective ends of the interconnect portion (Figure 15, #20 are leads that have terminal portions connected to interconnect portions), wherein each pair of two mutually adjacent interconnect portions of the plurality of linear conductors includes a first interconnect portion and a second interconnect portion making no contact with the first interconnect portions (Figure 15).” Sorimachi does not teach repeating patterns of bent or cuvred portions.
Mitsuyoshi teaches “having a first pattern, having a second pattern identical to the first pattern, wherein each of the first pattern and the second pattern is a repeating pattern of a plurality of bent portions or curved portions having the same pattern repeated multiple times continuously along the longitudinal direction, so that a convex region of each bent portion or curved portion of the first pattern protrudes into a concave region of each bent portion or curved portion of the second pattern, and a convex region of each bent portion or curved portion of the second pattern protrudes into a concave region of each bent portion or curved portion of the first pattern (Figure 8, #2 and #2B are patterned wirings. They are adjacent, do not make contact, have a repeating pattern of bent portions and each wire possesses a concave and convex portion that protrudes into a convex or concave portion of the adjacent wire. These wires exist on the left and right side of the straight center wire).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Mitsuyoshi with Sorimachi. The Mitsuyoshi reference teaches various geometries for the conductors and how the geometry can optimize the 

As to claims 4 and 13, Sorimachi does not teach that the linear conductors have a zigzag shape.
Mitsuyoshi teaches “wherein each of the first pattern and the second pattern has one of a zigzag shape, a wave shape and a sawtooth shape (Figure 8, #2 and #2B are patterned wirings. They are adjacent, do not make contact, have a repeating pattern of bent portions and each wire possesses a concave and convex portion that protrudes into a convex or concave portion of the adjacent wire. These wires exist on the left and right side of the straight center wire).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Mitsuyoshi with Sorimachi. The Mitsuyoshi reference teaches various geometries for the conductors and how the geometry can optimize the performance of the sensor probe. Altering the design to optimize function would be obvious since it involves routine skill in the art.

As to claims 6 and 15 Sorimachi teaches “wherein the metal material includes at least one element selected from a group consisting of tungsten, gold, platinum, palladium, and ruthenium ([0141]).”

As to claim 10, Sorimachi teaches “An ultrasonic probe ([0004]) comprising: a backing member including a resin layer having a first surface, and a second surface opposite to the first (Abstract; (Figure 15, #1 has a first surface, which is the top surface, and a second surface which is the bottom surface), and a plurality of linear conductors, embedded in the resin layer, and penetrating the resin layer from the first surface to the second surface (Figure 15, #20 are multiple conductive leads), wherein each of the plurality of linear conductors includes a metal material having an ultrasonic wave insulating property ([0025]; Abstract), an interconnect portion, arranged at a center portion along a longitudinal direction of each of the plurality of linear conductors, and a pair of terminal portions connected to respective ends of the interconnect portion, wherein adjacent interconnect portions of the plurality of linear conductors make no contact with each other (Figure 15, #24 are interconnect portions that are isolated from one another and have a terminal #22 connected to either end); wherein each pair of two mutually adjacent interconnect portions of the plurality of linear conductors includes a first interconnect portion and a second interconnect portion making no contact with the first interconnect portions (Figure 15), a piezoelectric element, arranged on the backing member ([0004]), and electrically connected to each of the plurality of linear conductors ([0049]); and an acoustic adjustment layer arranged on the piezoelectric element ([0048]).” Sorimachi does not teach repeating patterns of bent or cuvred portions.
Mitsuyoshi teaches “having a first pattern, having a second pattern identical to the first pattern, wherein each of the first pattern and the second pattern is a repeating pattern of a plurality of bent portions or curved portions having the same pattern repeated multiple times continuously along the longitudinal direction, so that a convex region of each bent portion or curved portion of the first pattern protrudes into a concave region of each bent portion or curved portion of the second pattern, and a convex region of each bent portion or curved portion of the second pattern protrudes into a concave region of each bent portion or curved portion of the first (Figure 8, #2 and #2B are patterned wirings. They are adjacent, do not make contact, have a repeating pattern of bent portions and each wire possesses a concave and convex portion that protrudes into a convex or concave portion of the adjacent wire. These wires exist on the left and right side of the straight center wire).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Mitsuyoshi with Sorimachi. The Mitsuyoshi reference teaches various geometries for the conductors and how the geometry can optimize the performance of the sensor probe. Altering the design to optimize function would be obvious since it involves routine skill in the art.

As to claim 19, Sorimachi teaches “wherein the interconnect portion has a uniform width and a uniform thickness between the pair of terminal portions (Figure 15, #25 appears to have a uniform width. As for thickness [0077] teaches that portion #24 has a reduced thickness relative to #22. Altering the dimensions of a known element only involves routine skill in the art, therefore the claimed size adjustment would be obvious).”
	As to claim 20, Sorimachi teaches “wherein one of the pair of terminal portions of each of the plurality of linear conductors has a width and a thickness greater than a width and a thickness of the interconnect portion, respectively, and the other of the pair of terminal portions has a width and a thickness greater than or equal to the width and the thickness of the interconnect portion, respectively (Figure 15, #25 appears to have a uniform width. As for thickness [0077] teaches that portion #24 has a reduced thickness relative to #22. Altering the dimensions of a known element only involves routine skill in the art, therefore the claimed size adjustment would be obvious).”

As to claim 21, Sorimachi teaches “wherein the interconnect portion of each of the plurality of linear conductors has a uniform width and a uniform thickness between the pair of terminal portions (Figure 15, #25 appears to have a uniform width. As for thickness [0077] teaches that portion #24 has a reduced thickness relative to #22. Altering the dimensions of a known element only involves routine skill in the art, therefore the claimed size adjustment would be obvious).”

As to claim 22, Sorimachi teaches “wherein one of the pair of terminal portions of each of the plurality of linear conductors has a width and a thickness greater than a width and a thickness of the interconnect portion of each of the plurality of linear conductors, respectively, and the other of the pair of terminal portions of each of the plurality of linear conductors has a width and a thickness greater than or equal to the width and the thickness of the interconnect portion of each of the plurality of linear conductors, respectively (Figure 15, #25 appears to have a uniform width. As for thickness [0077] teaches that portion #24 has a reduced thickness relative to #22. Altering the dimensions of a known element only involves routine skill in the art, therefore the claimed size adjustment would be obvious).”

As to claims 23 and 25, Sorimachi teaches “wherein a spacing between the first interconnect portion and the second interconnect portion of the two mutually adjacent (Figure 15 shows a constant spacing between #20).”

As to claims 24 and 26, Sorimachi teaches “wherein the resin layer includes a filler selected from a group consisting of tungsten, alumina, hollow glass spheres or balloons, and resin materials, and the spacing is wider than an average grain diameter of the filler ([0118]. In regards to spacing the filler appears to be smaller in width than the spacing between the leads. Regardless, altering the size would have been obvious to one of ordinary skill in the art since a change in size only involves routine skill in the art).”


Claims 7, 8, 9, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorimachi US 20170338398 in view Mitsuyoshi JP 20002257896 and in further view of Herbert US 2881336.
As to claims 7 and 16, Sorimachi does not teach a plated film on each surface of the conductors but does teach a metal plate that interacts with the conductor leads.
Herbert teaches “a plated film including tungsten formed on a surface of each of the plurality of linear conductors (Column 2, lines 30-34).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Herbert with Sorimachi. This material choice is obvious because it optimizes the probe. This can be seen in Column 2, lines 35-39 of the Herbert reference. 

(Column 2, lines 30-34).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Herbert with Sorimachi. This material choice is obvious because it optimizes the probe. This can be seen in Column 2, lines 35-39 of the Herbert reference. The Sorimachi reference also teaches the use of nickel in [0141].

As to claims 9 and 18, Herbert teaches “wherein each of the plurality of linear conductors is made of a material including tungsten (Column 2, lines 30-34).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Herbert with Sorimachi. This material choice is obvious because it optimizes the probe. This can be seen in Column 2, lines 35-39 of the Herbert reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863